Citation Nr: 0024253	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-09 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Whether the RO's decisions denying service connection for 
benign prostatic hyperplasia with transurethral resection of 
prostate (TURP) and partial incontinence were clearly and 
unmistakably erroneous.

2.  Entitlement to a rating in excess of 10 percent for 
chronic prostatitis.  


REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran had active service from August 1942 to October 
1945.

This appeal arises from a February 1998 rating decision in 
which the RO confirmed and continued the denial of 
entitlement to service connection for benign prostatic 
hyperplasia with TURP and partial incontinence and the 10 
percent rating for the veteran's chronic prostatitis.  

The issue of entitlement to a rating in excess of 10 percent 
for prostatitis will be addressed in the remand portion of 
the decision.  


FINDINGS OF FACT

1.  In March 1985 and February 1992, the RO denied 
entitlement to service connection for benign prostatic 
hyperplasia with TURP and partial incontinence.  The veteran 
received notice of the decisions; he did not appeal.  

2.  In February 1998, the RO again denied service connection, 
determining new and material evidence had not been submitted 
to reopen the claim.  

3.  The RO's determinations were based on the facts known at 
the time of the adjudications, respectively, and the RO 
correctly applied applicable law and regulations.


CONCLUSION OF LAW

The RO decisions, denying service connection for benign 
prostatic hyperplasia with TURP and partial incontinence, 
were not clearly and unmistakably erroneous.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. §§ 3.104, 3.105 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that the RO committed CUE when denying 
his claim for service connection because he submitted medical 
evidence demonstrating the presence of his medical disorder.  
He also argues, had a VA examination been accomplished, it 
would have identified all necessary medical disorders and 
prompted a favorable determination.  

A clear and unmistakable error is a very specific and rare 
kind of error.  It is the kind of error, of fact or of law, 
that when called to the attention of later reviewers compels 
the conclusion, to which reasonable minds could not differ, 
that the result would have been manifestly different but for 
the error.  See Russell v. Principi, 3 Vet. App. 310, 313-314 
(1992).  That means, even where the premise of error is 
accepted, if it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be, 
ipso facto, clear and unmistakable.  Baldwin v. West, 13 Vet. 
App. 1, 7 (1999), citing Fugo v. Derwinski, 6 Vet. App. 40, 
43-44 (1993).  

To find a clear and unmistakable error, it must be determined 
(1) that either the facts known at the time were not before 
the adjudicator or the statutory and regulatory provisions 
extant at the time were incorrectly applied; (2) that an 
error occurred based on the record and the law that existed 
at the time the decision was made; and (3) that, had the 
error not been made, the outcome would have been manifestly 
different.  Grover v. West, 12 Vet. App. 109, 112 (1999) 
citing Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell 
v. Principi, 3 Vet. App. 310, 313; 38 C.F.R. § 20.1403(a) 
(1999).  

A disagreement as to how the facts were weighed or evaluated, 
the Secretary's failure to fulfill the duty to assist, and a 
change in interpretation of a statute or regulation do not 
constitute CUE.  Russell, 3 Vet. App. 310, 313; see generally 
38 C.F.R. § 20.1403(d), (e).  Instead, for a claim of clear 
and unmistakable error to be reasonably raised, the claimant 
must provide some degree of specificity as to what the 
alleged error is, and, unless it is the kind of error that, 
if true, would be clear and unmistakable on its face, 
"persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error."  
Baldwin v. West, 13 Vet. App. 1, 5; Fugo v. Derwinski, 6 Vet. 
App. 40, 44.

Here, the veteran's service medical records, February 1948 
private medical statement, May 1948 and May 1953 VA 
examination reports, and December 1954 clinical record, are 
negative for any findings or complaints of prostatic 
hyperplasia with TURP.  

In 1984, the veteran was hospitalized for severe obstructive 
symptoms of the lower tract, and while admitted, he underwent 
a TURP.  By written correspondence dated in March 1985, the 
RO told the veteran that there was no medical relationship 
between his benign prostatic hyperplasia and service-
connected prostatitis.   The veteran did not respond.

VA outpatient treatment reports dated from 1989 to 1991 show 
treatment for a history of impotency and incontinence and 
record diagnoses of chronic incontinence, somewhat worse 
after TURP in 1984.  Included within the reports is a 
September 1990 medical statement wherein J.B.W., M.D., 
renders an impression of impotence, secondary to 
atherosclerosis.

In a March 1992 rating action, the RO denied service 
connection for benign prostatic hyperplasia with TURP and 
partial incontinence.  

VA outpatient treatment reports dated from 1996 to 1997 show 
treatment for various complaints.  The reports show that the 
veteran underwent a cystoscopy with urethroscopy and collagen 
injection.  He also received treatment for incontinence of 
the bladder status post TURP.  After reviewing the foregoing, 
in February 1998 the RO confirmed and continued the denial 
for service connection on a finality basis, i.e., determining 
new and material evidence had not been submitted to reopen 
the claim.  The veteran thereafter alleged CUE with the RO's 
denials and perfected an appeal.  

In this case, the veteran has failed to show the first of the 
three requirements necessary to establish a valid CUE claim 
as to the RO's determinations.  The veteran has not 
demonstrated that the correct facts, as they were known at 
the time, were not before the adjudicator, nor that the 
statutory provisions extant at the time were incorrectly 
applied.  Russell, 3 Vet. App. at 310.  The veteran merely 
alleges that the medical evidence of record illustrates the 
presence of his disability and that had a VA examination been 
conducted prior to the RO's determinations, service 
connection would have been granted.  Although these arguments 
are acknowledged, the Board points out that they are 
insufficient to establish CUE.  The appellant is merely 
disputing how the RO weighed the evidence when adjudicating 
his claim.  Baldwin v. West, 13 Vet. App. 1; Shockley v. 
West, 11 Vet. App. 208 (1998); Russell, supra; see also 
38 C.F.R. § 20.1403(d)(3) (1999).  Regarding the veteran's 
assertion of failing to receive a VA examination prior to RO 
adjudication, the Board notes, even when assuming that a VA 
examination was warranted, the failure to fulfill the duty to 
assist does not constitute CUE.  38 C.F.R. § 20.1403(d)(2) 
(1999).

The Board further notes that even if the premise of the 
appellant's alleged error is accepted, where review of the 
evidence does not absolutely show that a different result 
would have ensued, CUE is not present.  For the claim of CUE 
to succeed, it must be shown that the RO committed an error 
of law or fact that would compel later reviewers to the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999); 
Baldwin v. West, 13 Vet. App. 1, 7; Elkins v. Brown, 8 Vet. 
App. 391, 396 (1995).  The foregoing is not present in this 
case.  The record shows that the facts upon which the RO's 
decided the claim were correct and the law and regulations in 
effect at the applicable time were correctly applied.  Thus, 
failure to meet the requirements under a CUE claim halts the 
analysis, and the claim fails as a matter of law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The RO's decisions denying service connection for benign 
prostatic hyperplasia with TURP and partial incontinence were 
not clearly and unmistakably erroneous; the appeal is denied.



REMAND

The veteran seeks an increased rating for chronic 
prostatitis.  He maintains that he has urinary daytime 
frequency every two hours and incontinence, which requires 
three pads per day.  Review of the record indicates that the 
veteran has submitted a well-grounded claim.  The VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a); Proscelle v. Derwinski, 2 Vet. App. 
629 (1992).  

Although on VA examination in April 1999 an assessment of 
possible chronic prostatitis was made, the examiner also 
stated that he did not have any information to support this.  
To make a diagnosis, a urinalysis and a voided bladder 
specimen after expression of prostatic secretions were 
needed.  The record indicates that these tests were not 
accomplished, or if accomplished, they are not of record.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory duty to assist 
specifically includes the conduct of a thorough and 
contemporaneous medical examination, so that the evaluation 
of the claimed disability will be a fully informed one.  If 
an examination report does not contain sufficient detail, it 
is incumbent upon the VA to return the report as inadequate 
for evaluation purposes.  38 C.F.R. § 4.1 (1999); Green v. 
Derwinski, 1 Vet. App. 121 (1991).

To ensure that the duty to assist has been fulfilled, the 
matter is remanded to the RO for the following:

1.  The veteran should be afforded the 
opportunity to submit additional evidence 
and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for chronic 
prostatitis since April 1999.  After 
securing the necessary release, the RO 
should obtain these records.

3.  The RO should ascertain whether a 
urinalysis test and voided bladder 
specimen after expression of prostatic 
secretions were conducted in April 1999.  
If so, the RO should obtain those reports 
and incorporate them into the veteran's 
claims folder.  

4.  If the above reports are unavailable 
or inadequate for rating purposes once 
obtained, the veteran should be afforded 
a comprehensive examination to determine 
the current severity of his service-
connected chronic prostatitis.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
prior to the examination.  All tests 
deemed necessary by the examiner are to 
be performed.  

The examiner should identify what 
symptoms, if any, the veteran currently 
manifests or has manifested in the recent 
past that are solely attributable to his 
chronic prostatitis.  The examiner should 
comment as to the presence of any urine 
leakage, frequency or obstructed voiding.  
The examiner should comment on any 
symptoms of hesitancy, slow or weak 
stream, decreased force of stream, 
stricture disease requiring periodic 
dilatation every two to three months, 
recurrent urinary tract infections 
secondary to obstruction, markedly 
diminished peak flow rate (less than 10 
cc/sec) or post void residuals greater 
than 150 cc.  

The examiner should also comment on 
whether the disability is productive of 
continual urine leakage requiring the 
wearing of absorbent material, and if so, 
the frequency of which these materials 
must be changed per day.

The examiner should also comment on 
whether the disability is productive of 
recurrent symptomatic infection requiring 
drainage/frequent hospitalization 
(greater than two times/year), and/or 
requiring continuous intensive 
management.

The examiner must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  
Specific attention is directed to the 
examination report.  If the report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, the 
report must be returned for corrective 
action.  Stegall v. West, 11 Vet. App. 
268 (1998).

6.  The RO should then readjudicate the 
claim.  If the claim remain in a denied 
status, the RO should issue a 
supplemental statement of the case to the 
veteran and his representative, which 
includes notice of any additional 
pertinent laws and regulations that were 
used, and a full discussion of action 
taken on the veteran's claim.  The RO's 
actions should follow the Court 
instructions detailed in Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The 
requisite time to respond should be 
allowed.

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

The veteran is informed that if he fails to report for the 
scheduled examination, his claim may be denied.  See 38 
C.F.R. § 3.665 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. Crawford
	Acting Member, Board of Veterans' Appeals

 

